Citation Nr: 0634163	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-22 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a respiratory disorder 
variously manifested by chronic cough, breathing difficulty, 
bronchitis, headaches, dizziness, chest pain, and asbestosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from August 1956 to August 
1960.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board in December 2004 remanded the claim for compliance 
with the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA). See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002 & Supp. 
2006).  The Board then noted treatment records in service for 
certain respiratory conditions, with duties both in service 
and in years apparently prior to and subsequent to service, 
consisting of work around automobiles, including exposure to 
various chemicals and work with brake lines and pads.  Thus, 
the veteran was potentially exposed in service, prior to 
service, and subsequent to service to environmental agents, 
to include asbestos, which may potentially have caused or 
contributed to a current respiratory disorder.  Medical 
evaluations and opinions contained within the claims folder 
also variously implicate in-service or non-service-causes for 
current respiratory conditions.  

The record reflects that the veteran is a life-long non-
smoker, and hence smoking-related issues are not implicated 
in this case.  

The Board remanded the claim in December 2004 in part for a 
VA examination to address whether a current respiratory 
disorder was caused or aggravated by service.  The veteran 
was afforded a VA respiratory examination in February 2005.  
Unfortunately, the examiner failed to address most of the 
questions posed by the Board, and questions of service versus 
non-service etiology of non-asbestos-related respiratory 
disorders, particularly diagnosed chronic cough and bronchial 
asthma, remain unanswered.  (The examiner did rule out the 
presence of current asbestosis.)  Where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, remand is now required 
either for that examiner to address questions posed, or for 
another examination by a different examiner, to answer those 
questions.  

Accordingly, the case is REMANDED for the following action:

1.  Any indicated development should be 
completed, to include obtaining as yet 
unobtained VA or private treatment records 
with appropriate authorization.  

2.  The claims folder should be provided 
to the VA examiner who conducted the 
February 2005 respiratory examination.  
The examiner should be informed that the 
February 2005 examination report was not 
adequate for the Board to decide the case, 
because it did not fully address the 
questions posed by the December 2004 Board 
remand.  The examiner should review the 
claims folder, including the appellant's 
service medical records, particularly 
those dated in 1956 and 1957, and post-
service records, including the examiner's 
own examination report from February 2005, 
as well as the March 2005 pulmonary 
function test results. 

The examiner should then address the 
following matters:

a.  Does the appellant currently have 
(a) respiratory disorder(s) 
manifested by chronic cough, 
breathing difficulty, pneumonitis, 
bronchitis, headaches, dizziness, 
chest pain, and asbestosis, or other 
respiratory disability (or 
disabilities)?  In answering this 
question, the examiner should address 
asbestosis, coccidioidomycosis 
(cocci), bronchial asthma, any other 
respiratory disabilities indicated by 
clinical examination and review of 
the medical records.  

b.  Taking into consideration the 
evidence incorporated in the service 
medical records dated in 1956 and 
1957 (and the May and September 2001 
statements from Dr. Curry, the 
November 2001 statement from Dr. 
Gamble, and the June 2002 opinion 
from the VA general surgeon), for 
each respiratory disability 
identified, the examiner should 
answer the following:  

(1)  Does the disability 
represent a disease process or 
the residuals of an injury?

(2)  When was the disability 
incurred?  The examiner should 
specifically address whether it 
developed before, during, or 
after the veteran's period of 
active service from August 1956 
to August 1960.  

(3)  If the disability was 
incurred before service, was 
there an increase in disability, 
beyond the natural progress of 
the disorder, during the service 
period?

A rationale should be provided for all 
opinions given, and the factors upon which 
each medical opinion is based must be set 
forth in the report. The veteran's claims 
file must be made available to the 
examiner, and the examination report 
should indicate whether the veteran's 
medical records were reviewed. 

3.  If the examiner who conducted the 
February 2002 VA examination is 
unavailable, or is otherwise unable or 
unwilling to answer these questions, then 
the veteran must be afforded an additional 
VA examination by a different 
pulmonologist to determine the etiology of 
any current respiratory disorders.  To the 
extent necessary, any indicated non-
invasive tests and studies should be 
conducted and all clinical findings 
reported in detail.  The examiner should 
address all the questions posed above.  

a.  The examiner should review the 
claims folder, including the 
appellant's service medical records, 
particularly those dated in 1956 and 
1957.  That examiner should also 
review the findings of the February 
2005 VA examination and March 2005 
pulmonary function tests.  A 
complete history of the claimed 
disorder should again be obtained 
from the veteran, including any pre-
service, in-service, and post-
service occupational exposure to 
respiratory irritants, including 
chemical irritants and asbestos.

b.  As above, a rationale should be 
provided for all opinions given and 
the factors upon which each medical 
opinion is based must be set forth 
in the report.  The veteran's claims 
file must be made available to the 
examiner, and the examination report 
should indicate whether the 
veteran's medical records were 
reviewed.

4.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the 
benefit sought by the remanded claim is 
not granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the ultimate outcome of this 
case. The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



